         Case 1:19-cv-03203-ELR Document 15 Filed 08/28/19 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

EUGENE R. MERRIMAN                             :
                                               :
Plaintiff,                                     :
                                               :     CIVIL ACTION NO:
vs.                                            :     1:19-CV-3203-ELR
                                               :
MIMEDX GROUP, INC., PARKER H.                  :
PETIT, and WILLIAM C. TAYLOR,                  :
                                               :
Defendants.                                    :

      NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,

Plaintiff Eugene R. Merriman respectfully submits this Notice of Voluntary

Dismissal of this action without prejudice as to all Defendants. Plaintiff requests

that the Clerk of Court now close this case.

       This 28th day of August, 2019.
                                               By:   s/ Michael B. Schoenfeld
                                                     Georgia Bar No. 863727
                                                     James D. Fagan, Jr.
                                                     Georgia Bar No. 253950
                                                     Stanford Fagan LLC
                                                     2540 Lakewood Avenue SW
                                                     Atlanta, GA 30315
                                                     (404) 622-0521, ext. 2244
                                                     michaels@sfglawyers.com
                                                     jfagan@sfglawyers.com
                                                     Attorneys for Plaintiff
        Case 1:19-cv-03203-ELR Document 15 Filed 08/28/19 Page 2 of 3




                          CERTIFICATE OF SERVICE

      I hereby certify that on August 28, 2019, I submitted the foregoing

NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE to the

Clerk of Court using the CM/ECF system, which will automatically send an email

notification of such filing to counsel of record for all Defendants:

      Dan F. Laney, III
      ROGERS & HARDIN LLP
      2700 International Tower
      229 Peachtree Street NE
      Atlanta, Georgia 30303
      Phone: (404) 420-4623
      Fax: (404) 230-0933
      dlaney@rh-law.com
      Attorney for Defendants
      Parker H. Petit & William C. Taylor

      William D. Weinreb (pro hac vice)
      Michael Packard (pro hac vice)
      QUINN EMANUEL URQUHART &
      SULLIVAN, LLP
      111 Huntington Avenue, Suite 520
      Boston, MA 02199
      Tel: (617) 712-7100
      Fax: (617) 712-7200
      billweinreb@quinnemanuel.com
      michaelpackard@quinnemanuel.com
      Attorneys for Defendants
      Parker H. Petit & William C. Taylor

      Benjamin I. Fink, Esq.
      BERMAN FINK VAN HORN P.C.
      3475 Piedmont Road, Suite 1100
      Atlanta, GA 30305
                                          2
 Case 1:19-cv-03203-ELR Document 15 Filed 08/28/19 Page 3 of 3




Tel: (404) 261-7588
Fax: (404) 233-1943
bfink@bfvlaw.com
Attorney for Defendant MiMedx Group, Inc.

Scott D. Stein (pro hac vice)
SIDLEY AUSTIN LLP
One South Dearborn St.
Chicago, IL 60603
Tel: (312) 853-7520
Fax: (312) 853-7036
sstein@sidley.com
Attorney for Defendant MiMedx Group, Inc.


                                    By:     s/ Michael B. Schoenfeld




                                3
